— Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered January 7, 2008 in a personal injury action. The order, insofar as appealed from, denied in part defendant’s motion for summary judgment and granted plaintiff’s cross motion for partial summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 1 and 6, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P, Fahey, Peradotto, Green and Gorski, JJ.